ORDER
Jeffrey Jefferies in Lexington County stole an automobile in which a baby was in the back seat. He proceeded from Lexington County to Newberry County where he abandoned the child at a convenience store.
Jefferies was charged with willful neglect and willful abandonment in the Court of General Sessions in Newberry County where he pleaded guilty to willful abandonment and was sentenced to ten years in prison.
At a later date he was indicted in Lexington County for assault and battery with intent to kill, grand larceny of a motor vehicle and kidnapping. A jury found him guilty of all three charges, and he was sentenced to ten years for assault and battery consecutive to the sentence he was serving for willful abandonment, ten years for grand larceny to run consecutive and life imprisonment for kidnapping to run consecutive.
Appeal from the Lexington County convictions was taken to the South Carolina Court of Appeals which affirmed. The Supreme Court of South Carolina denied cert. Jefferies then appealed to the Supreme Court of the United States. Issues raised in that Court related only to the kidnapping conviction. On April 22,1992, that Court directed as follows:
*415ON WRIT OF CERTIORARI to the Court of Appeals of South Carolina.
THIS CAUSE having been submitted on the petition for writ of certiorari and response thereto,
ON CONSIDERATION WHEREOF, it is ordered and adjudged by this Court that the judgment of the above court in this cause is vacated, and that this cause is remanded to the Court of Appeals of South Carolina for further consideration in light of Yates v. Evatt, 500 U.S. —, 111 S.Ct. 1884,114 L.Ed. (2d) 432 (1991).
The gravamen of that Court’s ruling read in connection with Yates is to order a new trial on the kidnapping charge only.
All other convictions and sentences are reaffirmed.
Consistent with the ruling of the Supreme Court of the United States, the charge of kidnapping is remanded to the Court of General Sessions for Lexington County for a retrial.
The Petition of Jefferies for oral argument is denied.